Citation Nr: 1236002	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  07-38 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hematuria to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Catholic War Veterans of the U.S.A.


WITNESS AT HEARING ON APPEAL
Veteran 

ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel





INTRODUCTION

The Veteran, who is the Appellant, served on active duty for training from July 1967 to December 1967 and on active duty from December 1990 to May 1991. The Veteran also had additional active service in the Marine and Navy Reserves. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in June 2006, of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran's claim based on undiagnosed illness was previously denied by the RO in March 1995. However, based on subsequent changes in the law, including that to expand the period within which disabilities resulting from undiagnosed illnesses suffered by Persian Gulf veterans must become manifest to a compensable degree in order for entitlement to be established, the provisions for finality of prior RO decisions are not applicable to the Veteran's claim based upon undiagnosed illness. See Spencer v. Brown, 17 F.3d 368 (Fed. Cir. 1994) (upon a showing of a new basis of entitlement to a claimed benefit as a result of an intervening change in law or regulation, 38 U.S.C. § 7104(b)  does not preclude consideration of the claim as an original claim even though based on facts in a previously and finally denied claim). 

Under the above cited legal authority, the Veteran is entitled to readjudication of his claim for hematuria due to an undiagnosed illness as a new claim. 

In May 2009, the Board remanded the claim for a hearing. In August 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing is in Veteran's record. 

In December 2009 and in April 2011, the Board remanded the claim for further development. 




The claim is again REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

On VA examination in April 2012, the VA examiner stated that hematuria predated 
the Veteran's Gulf War service in 1991 and prostate cancer in 2006.  The VA examiner concluded that the Veteran's hematuria was a symptom-based diagnosis with onset in the early 1970s in association with one or more urinary tract infections.  

As the evidence of record is insufficient to decide the claim under the applicable theories of service connection, the case is REMANDED for the following action:

1.  Obtain VA records since February 2012.

2.  Arrange to have the Veteran's file reviewed by the same VA physician, who provided the medical opinion in April 2012.  If the physician is unavailable the medical opinion should be sought from another physician.   

In either event, the VA physician is asked to provide an opinion on the following question.  

a.  Is there obvious evidence that the Veteran had hematuria before the period of active duty, beginning in December 1990, and, if so, 





b.  Was there an increase in hematuria beyond the natural or expected course of the preexisting condition, during the period of active duty from December 1990 to May 1991.  

In formulating an opinion, please consider the following facts: 

Beginning with the annual reserve physical examination in July 1982 the Veteran gave a history of hematuria.  Thereafter on annual reserve physical examinations in 1973, 1974, 1975, 1977, 1980, 1982, 1984, 1985, 1986, 1987, 1988, and 1989, the Veteran gave a similar history.  The history was variously associated with a bladder infection in 1970 (1973), prostatitis (1974), urinary infections (1980), urinary tract infection (1983, 1989), bladder infection in 1971 or 1972 (1984, 1985, 1987, 1988), bladder infection (1986).

For the period of active duty from December 1990 to May 1991, there was no complaint, finding, history, or treatment of hematuria. 

On a Persian Gulf screening in February 1993, a laboratory finding was microhematuria.

In 2006, prostate cancer by biopsy was diagnosed. 






c).  If hematuria did not obviously preexist service, is more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent), or less likely than not (probability less than 50 percent) that hematuria had onset in service from December 1990 to May 1991?

If, however, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to explain whether an opinion in this case is beyond what may be reasonably concluded based on the evidence of record. 

The Veteran's file should be made available to the examiner for review.

3.  After the above development, adjudicate the claim of service connection for hematuria.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


